Citation Nr: 1632530	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date prior to May 14, 2009 for the award of service connection for posttraumatic stress disorder with secondary major depressive disorder, (PTSD). 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associated Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted the Veteran's claim for entitlement to service connection for PTSD with MDD, substance abuse in full remission, and primary insomnia and assigned a 70 percent disability rating effective May 14, 2009.  The Veteran submitted an appeal disagreeing with the effective date assigned.  Jurisdiction subsequently transferred to the RO in Boise, Idaho.

The Veteran presented testimony at a formal hearing before a Decision Review Officer (DRO) in March 2012.  A transcript of this proceeding has been associated with the claims file.

The Board remanded this matter for further development in December 2014.  It has since been returned to the Board for appellate review.  

The Veteran's claims file reflects that he is currently unrepresented.  Although he filed a VA Form 21-22 in favor of the Disabled American Veterans (DAV) in March 2011, he revoked that power of attorney in August 2011.  He also filed a VA Form 21-22 in favor of the Veterans of Foreign Wars (VFW) in September 2011; the VFW informed the Veteran in an October 2011 letter that they were not permitted to represent him in his appeal.  The Veteran has not appointed any other representative during the course of his appeal; accordingly, the record reflects that he is pursuing his claim pro se.


FINDINGS OF FACT

1.  The Veteran initially submitted a claim of entitlement to service connection for PTSD that was received by VA on May 26, 1995.

2.  Entitlement to service connection for PTSD was denied by the RO in a March 1996 rating decision; after additional service personnel records were associated with the record the RO again denied the claim in a November 1996 decision; which decision the Veteran did not appeal.  

3.  In February 2006, the Veteran sought to reopen his PTSD service connection claim, which was denied in a July 2006 rating decision

4.  Additional relevant evidence was received shortly after the July 2006 decision, which went unaddressed by the RO, who did not revisit the merits of the claim until after the receipt of a May 2009 statement from the Veteran explicitly requesting the claim be reopened.  

5.  In 2009 and 2010 additional relevant service department records were received considered to confirm the Veteran's in-service stressors, and in a March 2010 rating action service connection was granted for PTSD with secondary major depressive disorder, substance abuse in full remission and primary insomnia, effective from May 2009.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of May 26, 1995, but no earlier, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110  (West 1991, 2014); 38 C.F.R. §§ 3.156(c), 3.400 (1994, 2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of the case may be briefly stated.  The Veteran's initial claim for service connection for PTSD was received May 26, 1995.  This claim was denied by the RO in a March 1996 rating decision; and after additional service personnel records were associated with the record it was again denied in a November 1996 decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105.   

The Veteran sought to reopen this claim in February 2006.  That claim was denied in a July 2006 rating action.  However, additional relevant medical records were received shortly after this rating action, and therefore, the July 2006 decision did not become final and the February 2006 claim remained open until the RO revisited the matter in 2010.  38 C.F.R. § 3.156.  The RO's considered the matter again in 2010, after receipt of a May 2009 statement from the Veteran explicitly requesting that it do so.  In reviewing the matter, additional medical records reflecting diagnoses of PTSD due to Vietnam experiences were obtained, as well as service department records corroborating the Veteran's claimed stressor.  In a March 2010 rating action, the RO granted service connection for PTSD, effective from the Veteran's May 2009 statement.  

In claims to reopen that are granted based on new and material evidence, the effective date for the award of benefits is generally from the date of the claim to reopen.  38 C.F.R. § 3.400.  In instances were additional relevant service department records are associated with the file, however, current regulations provide that the original claim is reconsidered, such that a grant of benefits may be made effective from the original claim, unless the Veteran had failed to provide sufficient information for VA to obtain the service department records. 38 C.F.R. § 3.156 (c).  

Here, the RO did not award an effective date prior to what it considered to be the Veteran's claim to reopen in 2009, in part, because of the operation of 38 C.F.R. § 3.156 (c) and what it considered the Veteran's failure to provide sufficient information to obtain the service department records that verified his in-service stressor.  As it happens, these provisions of § 3.156(c) did not come into effect until October 2006, after the Veteran submitted his February 2006 claim to reopen.  Since that 2006 claim was still pending at the time of the March 2010 decision, the Veteran retained the benefit of the regulations which were in effect at the time of his 2006 claim.  The provisions of 38 C.F.R. § 3.156 (c) at that time had no limitations of its effect if the Veteran had failed to provide sufficient information to obtain relevant service department records.  It simply provided, in pertinent part, that where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating AOJ.  38 C.F.R. § 3.156 (c), as in effect prior to October 6, 2010.  

Since additional service department records were obtained in this case and the record now shows the presence of PTSD due to in-service stressors as far back as the Veteran's 1995 claim, (see July 2006 private evaluation,) a basis upon which to grant an effective date for service connection for that disability from the May 26, 1995 claim been presented.  38 C.F.R. § 3.400.  A basis to grant the benefit prior to this date is not shown given the absence of an earlier claim.  38 C.F.R. § 3.400.  


ORDER

An effective date of May 26 1995, but no earlier, for the award of service connection for PTSD is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


